Title: From James Madison to James Monroe, 19 November 1820
From: Madison, James
To: Monroe, James


                
                    Dear Sir
                    Monpr. Novr. 19. 1820.
                
                Yesterday’s mail brought me your favor of the 16th. with a Copy of your message: the only one reaching me; no newspaper containing it having come to hand. The view you have taken of our affairs can not but be well received at home, and increase our importance abroad. The State of our finances is the more gratifying as it so far exceeds the public hopes. I infer from the language of your letter that the contest for the chair terminated in favor of Mr. Taylor, and that it manifested a continuance of the spirit which connected itself with the Missouri question at the last session. This is much to be regretted, as is the clause in the Constitution of the new State, which furnishes a text for the angry and unfortunate discussion. There can be no doubt that the clause, if agst. the Constitution of the U.S. would be a nullity; it being impossible for Congress, with, more than without, a concurrence of new or old members of the Union, to vary the political equality of the States, or their Constitutional relations to each other or to the whole. But it must, to say the least, be an awkward precedent, to sanction the Constitution of the new State containing a clause at variance with that of the U.S., even with a declaration that the clause was a nullity. And the awkwardness might become a very serious perplexity: if the admission of the new State into the Union, and of its Senators & Reps. into Congress & their participation in the Acts of the latter should be followed by a determination of Missouri to remain as it is rather than accede to an annulment of the obnoxious clause. Would it not be a better course to suspend the admission untill the people of Missouri could amend their Constitution; provided their so doing would put an end to the controver[s]y and produce a quick admission at the ensuing Session. Or if the objections to this course be insuperable; may it not deserve consideration, whether the terms of the clause, would not be satisfied by referring the authority it gives, to the case of free people of colour, not citizens of other States. Not having

the Constitution of Missouri at hand, I can form no opinion on this point. But a right in the States to inhibit the entrance of that description of coloured people, it may be presumed, would be as little disrelished by the States having no slaves, as by the States retaining them. There is room also for a more critical examination of the Constitutional meaning of the term “Citizens” than has yet taken place; and of the effect of the various civil disqualifications applied by the laws of the States, to free people of Colour.
                I do not recollect that Mr. Correa had any direct or explicit conversation with me on the subject between him & the Govt. It is possible that my view of it might have been inferred from incidental observations; but I have no recollections leading me to the supposition, unless inference was made from a question touched on concerning the precise criterion between a Civilized & uncivilized people; which had no connection in my mind with his diplomatic transactions. What may have passed with Mr. Jefferson I know not.
                I find that Mr. Tench Coxe is desirous of some profitable mark of the confidence of the Govt. for which he supposes some opportunities are approaching; and with that view, that you should be reminded of his public career. I know not what precise object he has in his thoughts, nor how far he may be right in anticipating an opening for its attainment: and I am aware both of your own knowlege of his public services, and of your good dispositions towards him. I feel an obligation nevertheless, to testify in his behalf, that from a very long acquaintance with him, and continued opportunities of remarking his political course, I have ever considered him among the most strenuous and faithful labourers for the good of his Country. At a very early period he was an able defender of its commercial rights & interests. He was one of the members of the Convention at Annapolis. His pen was indefatigable in demonstrating the necessity of a new form of Govt. for the nation; and he has stedfastly adhered, in spite of many warping considerations, to the true principles and policy on which it ought to be administered. He has also much merit in the active and efficient part he had in giving impulse to the Cotton cultivation, and other internal interests; and I have reason to believe that his mind and his pen continue to be occupied with subjects closely connected with the public welfare. With this impression of the services he has rendered, I can not but own, that any provision, that would be proper in itself, and contribute to make his advanced age, more comfortable than it otherwise might be, would afford me real pleasure. Of its practicability, I do not presume to judge.
                In looking over the bundle of my letters to Mr. Jones I find one dated in Decr. 1780, containing a Statement of what passed in the Old Congress, relative to the proposed Cession of the Mississippi to Spain, corresponding precisely with my recollection of it as explained to you. I was disappointed in finding that my letters are limited to that year. My correspondence run

through a much longer period, of which I have proofs on hand, and from the tenor of the above letters, and my intimacy with him, I have no doubt that my communications were often of an interesting character. Perhaps the remaining letters or a part of them may have escaped your search. Will you be so good as to renew it whenever & whereever the convenient opportunity may admit.
                What is become of the secret journals of the Old Congress, and when will the press give them to the public?
                A fever, of the Typhus denomination, which has for some months been rambling in this district of Country, has lately found its way to this spot. Out of 14 patients within my precincts, 5 have died, 2 only have perfectly recovered, and among the rest the major number are very ill. New cases also are almost daily occurring. I have sustained a heavy loss in a young fellow who was educated in Washington a Cook, and was becoming moreover a competent Gardener. I am suffering also much from the protracted illness of the man charged with my farming business, which exposes the several crops not yet secured to great neglect & waste.
                We have heard nothing particularly of Mrs. Monroe’s health, which we hope has been fully restored. We have the same hope as to Mr. Governeur, who Mr. Hay informed me was dangerously ill. With our best wishes for you all, be assured of my affectionate respects.
                
                    James Madison
                
            